Case 2:14-cv-04090-JBW-RML Document 306 Filed 08/14/19 Page 1 of 1 PageID #: 7484




  By ECF                                                           August 14, 2019

  Hon. Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re: Belfiore v. The Procter & Gamble Company, 14 Civ. 4090
               (JBW) (RML)

  Dear Judge Weinstein:

         I write on behalf of Defendant The Procter & Gamble Company (“P&G”) regarding the
  recent evidentiary hearing in this matter. During the hearing on Thursday, August 8, P&G’s
  expert Dr. Carol Scott testified that she had previously offered expert opinions in two cases
  involving the use of hedonic regression. The Court then requested copies of those two decisions.
  See Aug. 8, 2019 Hr’g Tr. at 475-76. Pursuant to the Court’s request, I am attaching copies of
  those decisions and any subsequent appellate opinions:

  x   Exhibit A: Brazil v. Dole Packaged Foods, LLC, No. 12-cv-01831, 2014 WL 5794873, at *14
      (N.D. Cal. Nov. 6, 2014) (decertifying damages class because plaintiff’s “proposed [hedonic
      regression] damages model fails to provide a means of showing damages on a classwide
      basis through common proof”).

  x   Exhibit B: Brazil v. Dole Packaged Foods, LLC, 660 Fed. App’x 531, 535 (9th Cir. Sep. 30,
      2016) (affirming district court’s order decertifying the damages class).

  x   Exhibit C: Bruton v. Gerber Products Co., No. 12-cv-02412, 2018 WL 1009257, at *9-12
      (N.D. Cal. Feb. 13, 2018) (denying class certification given flaws in plaintiff’s proposed
      hedonic regression damages model). It does not appear the Bruton decision was appealed.

                                                             Respectfully submitted,

                                                             COVINGTON & BURLING LLP

                                                             /s/ Cortlin H. Lannin
                                                             Cortlin H. Lannin

                                                             Counsel for Defendant

  cc: Counsel of record (via ECF)
